                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

    Demeata O. Watson Robinson,       )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:19-cv-00375-MOC-DCK
                                      )
                 vs.                  )
                                      )
           Alexander Smith            )
    Driven Brands Shared Services,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 30, 2020 Order.

                                               January 30, 2020
